Citation Nr: 0521602	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  94-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for dysthymic disorder of organic etiology.

2.  Entitlement to service connection for speech aphasia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for multiple chemical 
sensitivity.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for congestive heart 
failure.

8.  Entitlement to service connection for chronic headaches.

9.  Entitlement to service connection for dermatitis.

10.  Entitlement to service connection for a seizure 
disorder.

11.  Entitlement to service connection for peripheral 
neuropathy of the feet.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for bladder injury.

14.  Entitlement to service connection for conjunctivitis and 
photosensitivity.

15.  Entitlement to service connection for chronic asthma.

16.  Entitlement to service connection for generalized 
arthritis of multiple joints.

17.  Entitlement to service connection for sinusitis with 
facial pain.

18.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his doctor and friend at RO hearing held in 
July 1994 
The veteran and his spouse at travel board hearing held in 
July 2000




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1995, March 2000, April 2001, and 
April 2002 rating decisions of the Detroit, Michigan, 
Department of Veterans Affairs (VA), Regional Office (RO).

The June 1995 rating decision denied entitlement to service 
connection for a pulmonary disability, arthritis of multiple 
joints, and sinusitis with facial pain, each claimed as a 
residual of exposure to methyl ethyl keytone (MEK) and jet 
fuel.  

The March 2000 rating decision denied service connection for 
an organic heart disease, chronic headaches, dermatitis, 
seizures, peripheral neuropathy, tinnitus, residuals of a 
bladder injury, conjunctivitis, and photo sensitivity.

A November 2000 Board decision granted the veteran's claim 
for service connection for a dysthymic disorder of organic 
etiology.  By rating action in April 2001, the RO assigned 
the veteran a 30 percent rating for his service-connected 
psychiatric disorder, effective from October 3, 1992.

The April 2002 rating decision denied the veteran's claim 
that the rating decision of March 1, 2000 contained clear and 
unmistakable error (CUE), denied entitlement to service 
connection for speech aphasia, multiple chemical sensitivity, 
chronic fatigue syndrome, hemorrhoids and diabetes, and 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.

A September 2002 Board decision denied the veteran's claims 
for service connection for speech aphasia and chronic fatigue 
syndrome, denied the veteran's claim for an increased initial 
rating for a dysthymic disorder, denied the veteran's claim 
for an earlier effective date for the grant of service 
connection for a dysthymic disorder, and dismissed the 
veteran's claim that there was clear and unmistakable error 
in the March 1, 2000, rating decision, denying service 
connection for organic heart disease, chronic headaches, 
dermatitis, seizures, peripheral neuropathy, tinnitus, 
bladder injury, conjunctivitis, and photo sensitivity.  The 
veteran appealed the September 2002 decision.  By a 
memorandum decision dated in February 2005, the Court 
affirmed the Board's denial of an earlier effective date for 
the grant of service connection for a dysthymic disorder, and 
found that the veteran had abandoned the CUE claim.  The 
Court vacated the September 2002 decision to the extent that 
it denied service connection for speech aphasia and chronic 
fatigue syndrome, and to the extent that it denied the 
veteran's claim for an increased initial rating for a 
dysthymic disorder.  These vacated issues were remanded to 
the Board for further development and for readjudication. 

In April 2004, the Board remanded the issues of entitlement 
to service connection for multiple chemical sensitivity, 
hemorrhoids, diabetes mellitus, organic heart disease, 
chronic headaches, dermatitis, seizures, peripheral 
neuropathy, tinnitus, a bladder injury, conjunctivitis and 
photo sensitivity, a lung disorder, generalized arthritis of 
multiple joints, and sinusitis with facial pain.  The April 
2004 decision also remanded the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.

The issue of entitlement to an increased initial rating for a 
dysthymic disorder; the issue of entitlement to a TDIU; and 
the issues of entitlement to service connection for speech 
aphasia, chronic fatigue syndrome, diabetes mellitus, 
dermatitis, a seizure disorder, tinnitus, a bladder injury, 
and for conjunctivitis and photosensitivity, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran first developed a chronic hemorrhoid 
disability during service. 

2.  The veteran currently experiences multiple chemical 
sensitivity due to his exposure to chemical fumes in service.

3.  The veteran currently experiences congestive heart 
failure due to his exposure to chemical fumes in service.

4.  The veteran currently experiences a chronic headache 
disorder due to his exposure to chemical fumes in service.

5.  The veteran currently has peripheral neuropathy of the 
feet due to his exposure to chemical fumes in service.

6.  The veteran currently has chronic asthma due to his 
exposure to chemical fumes in service.

7.  The veteran currently has generalized arthritis of 
multiple joints due to his exposure to chemical fumes in 
service. 

8.  The veteran currently has chronic sinusitis with facial 
pain due to his exposure to chemical fumes in service.


CONCLUSIONS OF LAW

1.  A chronic hemorrhoid disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A chronic multiple chemical sensitivity disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

3.  Congestive heart failure was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A chronic headache disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Peripheral neuropathy of the feet was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Chronic asthma was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

7.  Generalized arthritis of the joints was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

8.  Chronic sinusitis with facial pain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determinations contained herein, a 
remand for further development of the service connection 
claims decided below would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matters decided below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has testified and submitted statements 
maintaining that his claimed disabilities stem from being 
exposed to jet fuel and other chemical toxins while repairing 
aircraft fuel tank systems in service.

The veteran's DD-214 indicates that the veteran was an 
aircraft fuel systems mechanic during service.  The service 
medical records reveal that the veteran was exposed to jet 
fuel.  The service medical records also reveal that the 
veteran was treated for hemorrhoids and rhinitis, and that 
the veteran complained of headaches.

In July 1993, D.K.M., M.D., stated that it was his opinion 
that the veteran had sinusitis due to exposure to jet fuel 
and toxic chemicals in service.  This physician also noted 
that he had treated the veteran for severe protruding 
hemorrhoids.

The veteran was examined by P.G.D., M.D., in January 1998.  
In a December 1998 letter, this physician stated that based 
on her examination of the veteran, as well as an examination 
of the veteran's service and private medical records, it was 
her opinion that the veteran had chest pain, sinusitis with 
facial pain, and chronic joint pain due to his overexposure 
to toxic substances in service.

The veteran was examined by R.E.W., M.D., in July 2000.  This 
physician opined that the veteran had restrictive lung 
disease, multiple chemical sensitivity, multiple joint 
disability, chronic headaches, chronic sinusitis, and organic 
heart disease due to his exposure to jet fuel and toxic 
chemicals in service.

In a January 2005 letter, M.R.H., M.D., stated that the 
veteran was his patient and that the veteran had many medical 
problems.  It was this physician's opinion that the veteran 
experienced chronic asthma, depression, face and eye pain, 
and headaches as a result of his prolonged exposure to toxic 
chemicals in service.

On VA examination in January 2005 the veteran was noted to 
have a hemorrhoidal tag.  The VA examiner stated that the 
veteran's hemorrhoids are recalcitrant, that they began in 
service, and that they are moderately disabling to the 
veteran.  Since the medical evidence indicates that the 
veteran had hemorrhoids during service, that he continues to 
have hemorrhoids, and that his current hemorrhoid disability 
is related to service, service connection for hemorrhoids is 
warranted.

The physician who examined the veteran in July 2000 opined 
that the veteran had multiple chemical sensitivity due to his 
exposure to toxic chemicals in service.  The January 2005 
examiner also opined that the veteran has multiple chemical 
sensitivity most likely due to his exposure to fumes during 
service.  She noted that the veteran's respiratory passages 
had most likely been made sensitive due to the lack of cilia 
from the fume exposure.  Since the record does indicate that 
the veteran was exposed to fumes during service and since 
there is current medical evidence of multiple chemical 
sensitivity due to the in-service exposure, service 
connection for multiple chemical sensitivities is warranted. 

The July 2000 private physician stated that the veteran had 
organic heart disease due to chemical exposure in service.  
Furthermore, the January 2005 VA examiner opined that it was 
at least as likely as not that the veteran's congestive heart 
failure is related to the toxicity placed upon the veteran's 
heart from chemical fume exposure that occurred in the 
service.  She went on to state that the sequential etiology 
and level of exposure is very clearly demonstrated in the 
literature.  Accordingly, service connection for congestive 
heart failure is warranted.

As noted above, the service medical records indicate that the 
veteran complained of headaches during service, and two 
private physicians have opined that the veteran has a 
headache disability due to service.  The January 2005 VA 
examiner also opined that the veteran currently has a 
headache disability which is most likely resulted from the 
veteran's exposure to jet fuel and other toxic chemicals in 
service.  Since headaches were shown in service, and since 
both private and VA medical personnel have opined that the 
veteran has a current headache disability due to service, 
service connection for a chronic headache disability is 
warranted.

The January 2005 VA examiner opined that the veteran 
currently has peripheral neuropathy of the feet due to 
neurotoxic chemical exposure during service.  She further 
noted that it was most likely that the veteran's diabetes 
mellitus was aggravating that disability.  Since there is 
medical evidence that the veteran developed peripheral 
neuropathy of the feet due to service, service connection for 
peripheral neuropathy of the feet is warranted.

As noted above, a private physician has opined that the 
veteran has chronic asthma due to his military service.  The 
January 2005 VA examiner also indicated that the veteran's 
current asthma disability is due to the veteran's exposure to 
toxic chemicals and fumes during service.  Accordingly, 
service connection for chronic asthma is warranted.

On VA examination in January 2005, the veteran was noted to 
walk hunched over like an 80 year-old.  At that time the 
veteran was 59 years old.  The VA examiner was of the opinion 
that the veteran had degenerative arthritis of the multiple 
joints due to a neurotoxic and autoimmune response to the 
chemicals which he had been exposed to in service.  She 
further noted that the exposure acted as an accelerant to the 
veteran's arthritis.  Accordingly, service connection for 
degenerative arthritis of the multiple joints is warranted.

As noted previously, a private physician opined that the 
veteran currently has sinusitis with facial pain due to his 
exposure to chemical jet fuel and other chemicals in service.  
The January 2005 VA examiner also opined that the veteran had 
chronic sinusitis most likely related to the exposure to the 
fumes that occurred in service.  She noted that examination 
of the veteran revealed the absence of cilia, clearly the 
result of toxic fume exposure.  Since the medical evidence 
indicates that the veteran currently has a chronic sinusitis 
with facial pain disability due to service, service 
connection for this disability is warranted.


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for multiple chemical 
sensitivity is granted.

Entitlement to service connection for congestive heart 
failure is granted.

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for peripheral neuropathy 
of the feet is granted.

Entitlement to service connection for chronic asthma is 
granted.

Entitlement to service connection for generalized arthritis 
of multiple joints is granted.

Entitlement to service connection for sinusitis with facial 
pain is granted.


REMAND

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio, supra.  

The claim for an initial rating in excess of 30 percent for 
dysthymic disorder of organic etiology arises from a notice 
of disagreement as to the initial RO determination which 
granted the veteran service connection and a 30 percent 
rating for this disability.  Accordingly, this issue 
represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion 
of VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  However, as VCAA notice was not issued as to 
the issue of entitlement to service connection for dysthymic 
disorder of organic etiology prior to the award of service 
connection, the claim for an initial rating in excess of 30 
percent for dysthymic disorder of organic etiology does not 
fall within the exception for the applicability of 38 
U.S.C.A. § 5103 as outlined in VAOPGCPREC 08-2003.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
While the veteran was sent VCAA notice letters in September 
and November 2001, these letters informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection.  The veteran has not been provided VCAA notice 
of the information and evidence necessary to substantiate 
his claims for TDIU or for an initial rating in excess of 30 
percent for dysthymic disorder of organic etiology.

The Board also notes that the veteran has not had a VA 
psychiatric examination for rating purposes for almost five 
years.  A psychiatric examination describing the veteran's 
current psychiatric disability is indicated.

The Court's February 2005 memorandum decision stated that the 
veteran must be provided a VA examination to clarify whether 
the veteran currently experiences speech aphasia and chronic 
fatigue syndrome, and if so, for a medical opinion as to 
whether such disability is related to service.

In April 2004 the Board remanded the veteran's claims for 
entitlement to service connection for diabetes mellitus, 
dermatitis, a seizure disorder, tinnitus, a bladder injury, 
and for conjunctivitis and photosensitivity.  Following VA 
examinations for these disabilities, these claims were 
returned to the Board without readjudication by the RO, to 
include the issuance of a supplemental statement of the case, 
as appropriate.  See 38 C.F.R. § 19.38 (2004).  The Board 
further notes that the veteran was not provided adequate VA 
examinations with respect to the claimed seizure disorder, 
dermatitis, bladder injury, and conjunctivitis and 
photosensitivity disabilities.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  Issue a VA letter that satisfies all 
VCAA notice obligations with respect to 
the claim for TDIU and the claim for an 
initial rating in excess of 30 percent 
for dysthymic disorder of organic 
etiology, in accordance with the decision 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate each claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide to VA all 
evidence in his possession that pertains 
to the claims.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his psychiatric disability and for his 
claimed diabetes mellitus, dermatitis, 
tinnitus, bladder injury, and 
conjunctivitis and photosensitivity 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.

3.  After the above development has been 
accomplished, the veteran should be 
provided psychiatric, gastrointestinal, 
ophthalmological, dermatological, and 
neurological examinations.  The claims 
folders should be provided to the 
examiners for review prior to each 
examination.  

A.  The psychiatric examiner should 
describe the current nature and extent of 
the veteran's service-connected dysthymic 
disorder.  The examiner should include in 
the examination report a global 
assessment of functioning score.

B.  The gastrointestinal examiner should 
determine whether the veteran has any 
bladder disability.  All indicated tests 
and studies should be performed.  If any 
residuals of a bladder injury are found, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that such 
disability is related to the veteran's 
service .  

C.  The ophthalmological examiner should 
evaluate the veteran's eyes and determine 
whether the veteran has any 
conjunctivitis and photosensitivity 
disability.  If any conjunctivitis and 
photosensitivity disability is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that such disability that is 
related to the veteran's service.  

D.  The dermatologist should determine if 
the veteran experiences any current skin 
disability.  If any skin disability is 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that such 
disability is related to the veteran's 
service .  

E.  The neurological examiner should 
determine whether the veteran has a 
seizure disorder, speech aphasia or 
chronic fatigue syndrome.  If the veteran 
is currently found to have any of these 
disabilities, the examiner should comment 
on whether there is a 50 percent 
probability or greater that the veteran 
has such disability is related to his 
military service.   

4.  Thereafter, the RO should review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination reports.  If a report does 
not include the information requested, 
the report must be returned to the 
examiner for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).
 
5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the April 
2002 supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


